Citation Nr: 1818466	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  10-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for uterine damage claimed as cervical incompetence, conception difficulty, and pain.  

2.  Entitlement to service connection for an abdominal disability claimed as stomach pain, other than cervical incompetence with dysmenorrhea and cervical pain, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1998 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.

In January 2013, the Board reopened the Veteran's uterine service connection claim.  Subsequently, the reopened uterine claim along with the stomach disability claim was remanded for further development to include obtaining outstanding treatment records and for VA examinations if deemed necessary.  In January 2014, these matters were again before the Board, at which time an expert medical opinion from the Veterans Health Administration (VHA) was sought.  A VHA opinion was provided in March 2014 and it has been added to the record.  In July 2014, these matters were again remanded for further development.  The case is once again before the Board.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's cervical incompetence with dysmenorrhea and pelvic pain was incurred during military service.

2.  An abdominal disability other than cervical incompetence with dysmenorrhea and pelvic pain, was not incurred during military service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cervical incompetence with dysmenorrhea and pelvic pain have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for an abdominal disability claimed as stomach pain, other than cervical incompetence with dysmenorrhea and pelvic pain, to include as secondary to service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Appellate review may proceed without prejudice to the Veteran.


II.  Law

The Veteran asserts that her disabilities are the result of her active duty service.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran has also argued that her abdominal disability, claimed as stomach pain, is secondary to her uterine damage.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Analysis

A.  Cervical Incompetence with Dysmenorrhea and Pelvic Pain

The Veteran contends that her claimed cervical incompetence with dysmenorrhea and pelvic disability is the result of her active duty military service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In March 2014, an expert VHA medical opinion was obtained.  The medical expert found that the Veteran did not have an obstetrical or gynecological disorder.  See March 2014 VHA opinion.  The Veteran's post-service treatment records fail to reflect any current diagnosis associated with any gynecologic disability.  See, e.g., October 2015 to April 2017 VA treatment records.  The Board also notes that the Veteran had a VA examination in April 2013 in which she reported a stomach and duodenal condition.  However, no confirmed diagnosis was provided.  A May 2017 private medical opinion provided by the Veteran's physician diagnosed her with dysmenorrhea and incompetent cervix.  A January 2018 private medical opinion states that "she has suffered with dysmenorrhea as well as cervical incompetence" and pelvic pain.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether she has a current disability and therefore the Veteran meets the initial threshold criterion for entitlement to service connection of a current disability with respect to any confirmed diagnosis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The Board further concedes that the Veteran underwent in-service treatment while on active duty, notably at least one loop electrosurgical excision procedure (LEEP) and one cryosurgery.

Moreover, with respect to the nexus element of service connection, the May 2017 private medical opinion provided by the Veteran's private physician noted that both her dysmenorrhea and incompetent cervix led to premature birth and chronic pelvic pain and that her in-service LEEP and cryosurgery procedures "would have a direct effect on these complaints."  The examiner additionally noted that her currently diagnosed dysmenorrhea and incompetent cervix are related to her in-service cryosurgery and LEEP procedures because she "had a tear in her uterus that was noted upon delivery of that last infant by cesarean section."  With respect to the January 2018 private opinion, the examiner states that it is his opinion that her dysmenorrhea and cervical incompetence which have been attributed to multiple cryosurgeries and LEEP procedures have led to "preterm labor and ultimately the premature birth of her daughter."  The examiner also noted that it is his "opinion and based on my research multiple cryosurgery and LEEP procedures can definitely contribute to dysmenorrhea, pelvic pain and cervical incompetence."

In the March 2014 VHA opinion, the medical expert states that the cryotherapy that was rendered on the Veteran was for treatment for CIN-2 found shortly after enlistment.  Moreover, there is no evidence that cryotherapy leads to any obstetrical or gynecological problems.  See March 2014 VHA opinion.  Also, the medical expert opined that removal of a small segment of cervical lining, which was done in the Veteran's case when she was treated for CIN-2 in service, does not cause any complications with pregnancies or otherwise.  Id.  The medical expert did report that "there is evidence that by removing successively larger amounts of the cervical strorna (as may happen with progressively larger LEEP biopsy sizes), a patient does incur a slightly increasing risk of 2 trimester pregnancy loss or extremely premature delivery of a live born infant."  He further states that "[t] he patient's record shows that her two live births were both at full term, and there is no evidence that she had a pregnancy loss in the 2 trimester (14-26 weeks).  Based on this evidence, the medical expert concluded that her disabilities were not caused by treatment rendered to her while on active duty.  However, the VHA medical expert bases much of his opinion on missing records-namely, the multiple LEEP procedures that the Veteran claims to have undergone during service-to conclude that the Veteran does not have a current obstetrical or gynecological disability and to conclude that there is no nexus between her conditions and her military service.  

The Board initially notes that the lack of evidence showing the Veteran underwent multiple LEEP procedures is not fatal to her claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, a condition in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Dalton v. Nicholson, 21 Vet. App. 23, 41 (2007) (holding that the Board may not rely on the absence of an official record to find the lay evidence not credible because that would be inconsistent with the purpose of 38 U.S.C. § 1154(b)).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the Veteran's claimed disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in-service [event] and his current disability, it would follow that the Veteran incurred an injury in service . . . ."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  The Board therefore gives those parts of the VHA opinion less weight and hence less probative value.

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  The Board finds that the evidence including the private medical opinions and VHA opinion is at least in equipoise with respect to whether the Veteran's cervical incompetence with dysmenorrhea and pelvic pain is related to service, and service connection is therefore warranted.

B.  Abdominal Disability

The Veteran contends that her abdominal disability, claimed as stomach pain, other than her cervical incompetence with dysmenorrhea and pelvic pain, is the result of her active duty military service, or alternatively as secondary to her service-connected disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In March 2014, an expert VHA medical opinion was obtained.  The medical expert found that the Veteran did not have an obstetrical or gynecological disorder.  See March 2014 VHA opinion.  The Veteran's post-service treatment records fail to reflect any current diagnosis associated with any gynecologic disability.  See, e.g., October 2015 to April 2017 VA treatment records.  The Veteran had a VA examination in April 2013 in which she reported a stomach and duodenal condition.  However, no confirmed diagnosis was provided.  A May 2017 private medical opinion provided by the Veteran's physician diagnosed her with dysmenorrhea and incompetent cervix.  A January 2018 private medical opinion states that "she has suffered with dysmenorrhea as well as cervical incompetence" and pelvic pain.

The Veteran has not provided any competent medical evidence demonstrating that she currently has an abdominal disability other than her newly service-connected cervical incompetence with dysmenorrhea and pelvic pain.  More specifically, the evidence is devoid of a verifiable diagnosis of any disability of her abdomen that is productive of "pain," other than her cervical incompetence with dysmenorrhea and pelvic pain.  Without such a diagnosis, entitlement to service connection may not be established.  There must be a current disability, not just symptoms.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  No additional permanent residual or chronic disability subject to service connection is shown by the service treatment records or demonstrated by evidence following service.

The Board finds therefore that there is insufficient evidence to place the evidence in equipoise as to whether the Veteran suffers from the claimed disorder and whether it is related to or caused by her military service.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the Veteran currently suffers from a disability of her abdomen other than cervical incompetence with dysmenorrhea and pelvic pain that is related to her military service, and service connection is consequently not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The Veteran is also not entitled to service connection on a secondary basis because the record does not show that she had any additional abdominal disability that is due to or the result of a service-connected disease or injury.

The Board has also considered the statements made by the Veteran and her representative that the Veteran's claimed disability is due to service.  However, because the record does not indicate that the Veteran or her representative have the specialized knowledge to attribute her claimed abdominal disorder to a disability, the Board finds that these opinions are outweighed by the VA examiner's opinions.  This is because the diagnosis and etiology of abdominal disability is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because she can report on the observable symptoms but she does not have the medical expertise to provide a diagnosis or an opinion as to the origin of her disability.  Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against her claim for any additional abdominal disability.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.


ORDER

Entitlement to service connection for cervical incompetence with dysmenorrhea and pelvic pain is granted.

Entitlement to service connection for an abdominal disability, claimed as stomach pain, other than cervical incompetence with dysmenorrhea and pelvic pain, to include as secondary to service-connected disability, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


